IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-50835
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellant,

versus

GREG HALL,

                                      Defendant-Appellee.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. MO-95-CR-21-1
                         - - - - - - - - - -
                            July 31, 1996
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Greg Hall appeals his conviction of distribution of cocaine

base.    He contends solely that his guilty plea is invalid because

the district court violated Fed. R. Crim. P. 11(c)(1).      The

district court's error in advising Hall that he faced four years

of supervised release when he really faced five was harmless

error inasmuch as the sentence of which he was warned was

substantially greater than that which he received.      See United

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-50835
                                 -2-

States v. Pierce, 5 F.3d 791, 793-94 (5th Cir. 1993).    Likewise,

the district court's failure to advise Hall of all the

consequences of violating his term of supervised release cannot

be considered a material factor which affected his decision to

plead guilty.    See United States v. Johnson, 1 F.3d 296, 302 (5th

Cir. 1993) (en banc).

     AFFIRMED.